Citation Nr: 1750039	
Decision Date: 11/03/17    Archive Date: 11/13/17

DOCKET NO.  13-33 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1965 to June 1969.

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2014, the Veteran testified in a video hearing before the undersigned.  A transcript of that proceeding is associated with the claims file.

In July 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO obtained the Veteran's outstanding VA treatment records and provided the requested VA examination.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has manifested as auditory thresholds and word recognition scores that are noncompensable.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the Veteran's service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected bilateral hearing loss is more severe than what is reflected by the current noncompensable rating.  

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Pertinent regulations were provided to the Veteran in the November 2013 statement of the case will not be repeated here in full.  

After a full review of the record, the Board finds that the claim must be denied because the Veteran's service-connected bilateral hearing loss has manifested as auditory thresholds and word recognition scores that are noncompensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran was afforded VA audiological evaluations in April 2012 and October 2015.  Application of both sets of audiological data to the specific provisions of 38 C.F.R. § 4.85 results in a noncompensable rating for bilateral hearing loss under Diagnostic Code 6100.  

The April 2012 VA audiological evaluation reported puretone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT 
25
25
35
35
30
LEFT
30
25
50
45
37.5

The right ear Maryland CNC word recognition score was 88 percent and the left ear Maryland CNC word recognition score was 92 percent.  Application of the standard method under Table VI was appropriate bilaterally, and results in level II hearing impairment for the right ear and level I hearing impairment for the left ear.  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  

The October 2015 VA audiological evaluation reported puretone thresholds, in decibels, as follows:



HERTZ




1000
2000
3000
4000
Avg.
RIGHT 
35
40
50
50
43.75
LEFT
40
40
60
55
48.75

The Maryland CNC word recognition score was 92 percent bilaterally.  Application of the standard method under Table VI was appropriate bilaterally, and results in level I hearing impairment bilaterally.  Upon mechanical application of these values into Table VII, the result is a noncompensable rating.  

Table VIA is not applicable in this case because neither the April 2012 nor the October 2015 VA puretone threshold results were 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000 and 400 Hertz) in either ear.  Moreover, neither the April 2012 nor October 2015 VA puretone threshold results were 30 decibels or less at 1000 Hertz, and more than 70 decibels at 2000 Hertz in either ear.  Both the 2012 and 2015 VA audiological examiners competently found that speech discrimination testing scores were appropriate for the Veteran and nothing in the record suggests otherwise.  See 38 C.F.R. §§ 4.85(c), 4.86.

The record also contains May 2012 private audiological evaluation results.  However, the private audiologist did not use the Maryland CNC test for speech discrimination test results, but rather noted the use of the "NU-6" word recognition list (Northwestern University Auditory Test No. 6).  Therefore, the Board finds that this data is inadequate for rating purposes.  See 38 C.F.R. § 4.85(a).
 
The Board recognizes the hearing difficulties that the Veteran experiences as a result of his disability as expressed in various lay statements of record and his hearing testimony.  However, his claim primarily hinges on a mechanical application of specifically defined, objective regulatory standards.  The Board is bound by the very precise nature of the laws governing evaluations of hearing loss disabilities.  

In summary, the Veteran's bilateral hearing loss warrants a noncompensable rating.  The Board concludes that the preponderance of the evidence is against the claim.  The benefit of the doubt rule is not applicable as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Veteran has not raised any other issues regarding this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  He has not alleged that he experiences any unusual symptoms due to his hearing loss disability or any impairment not contemplated by the rating schedule.

Finally, neither the Veteran nor his representative has raised any issues regarding the duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


